Citation Nr: 1209731	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity benefits (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.  He died in February 1986 and the appellant contends she is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was born in February 1929 and married the Veteran in February 1945.

2.  The appellant's marriage to the Veteran was terminated by his death in February 1986; she was the lawful spouse of the Veteran at the time of his death.

3.  The appellant remarried in May 1991 and then divorced in August 1997.

4.  The appellant remarried a second time in April 2000 and then divorced a second time November 2003.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, death pension, and accrued benefits have not been met.  38 U.S.C.A. §§ 101, 103, 1311 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.50, 3.55 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory duties to notify and assist claimants who submit claims, those provisions are not applicable here where resolution of the claim is as a matter of law.  Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The appellant has applied for death benefits asserting that she is the Veteran's surviving spouse.

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the Veteran at the time of the Veteran's death; (c) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (with exceptions not applicable here); and (d) who has not remarried (or engaged in conduct not applicable here).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2011).

The record shows that the appellant is of the opposite sex from the Veteran, was married to him in February 1945, and remained married to him until the time of his death in February 1986.  There is no evidence of record which demonstrates that the appellant did not live continuously with the Veteran from the date of their marriage until his death.  Thus, immediately following the Veteran's death, the appellant was the Veteran's surviving spouse for VA purposes.

In May 1991, the appellant remarried.  That marriage ended in divorce in August 1997.  Subsequently, the appellant remarried again in April 2000.  The second remarriage also ended in divorce, in November 2003.  The appellant is currently unmarried.

Since a surviving spouse is defined by law as a person who has not remarried, her subsequent marriages bar the appellant from eligibility for status as the Veteran's surviving spouse.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b)(2) (2011).  Thus, under the general definition of a surviving spouse, once the appellant remarried the first time, she no longer had the status of a surviving spouse of the Veteran for purposes of VA benefits.  However, although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10) (2011); 38 U.S.C.A. §§ 103(d), 1311(e) (West 2002).

These exceptions are pursuant to legislation which was enacted on June 9, 1998, which amended the law governing the reinstatement of DIC benefits.  Transportation Equity Act for the 21st Century, Pub. L. No. 105-178, § 8207, 112 Stat. 107, 495 (1998); 38 U.S.C.A. § 1311(e) (West Supp. 2011).  That legislation removed a prior bar to reinstatement under circumstances where the surviving spouse of a veteran remarried, and the remarriage was later terminated.  The issue in this claim is therefore whether the appellant qualifies for any of the exceptions in 38 C.F.R. § 3.55, some of which are also listed in 38 U.S.C.A. § 103(d).  For reasons explained below, the Board concludes she does not.

Under 38 C.F.R. § 3.55, the first exception states that the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or annulled.  38 C.F.R. § 3.55(a)(1) (2011).  That exception does not apply because the appellant's remarriages after the Veteran's death were not voided or annulled, but rather were terminated by divorce.

The second, fifth and eighth exceptions under 38 C.F.R. § 3.55 allow for a remarried appellant to still be recognized as the Veteran's surviving spouse if the subsequent marriage (or conduct construed as subsequent marriage) was terminated on or after January 1, 1971, but prior to November 1, 1990.  In this case, the appellant remarried the first time on May 23, 1991 and divorced the first time on August 12, 1997.  She remarried the second time on April 16, 2000 and divorced the second time on November 22, 2003.  Accordingly, those exceptions are inapplicable to the appellant.

Exceptions three, four, six and seven under 38 C.F.R. § 3.55 are premised on remarriages occurring on or after October 1, 1998 (exception three and six) and on or after December 1, 1999 (exception four and seven).  In this case, the Veteran's second remarriage, which occurred in April 2000, meets the date requirements for those exceptions.  However, her first remarriage occurred in May 1991, and thus none of the exceptions apply to that remarriage.  As the first remarriage is not covered by any exception, it continues to act as a bar to recognition of the appellant as the Veteran's surviving spouse.  Therefore, the fact that the appellant's second remarriage met the date requirements for some of the exceptions is irrelevant, as the claimant no longer held surviving spouse status for VA purposes at the time of her marriage in April 2000.  38 C.F.R. § 3.55 (2011).

Under exception nine, a surviving spouse who remarried after the age of 55, but before December 6, 2002 (which is the case here), may be eligible for benefits relating to medical care for survivors and dependents, but only if the application for such benefits was received by VA before December 16, 2004.  38 C.F.R. § 3.55(a)(9)(ii) (2011).  In this case, the appellant's application for benefits was received in November 2007.  Accordingly, the appellant does not meet the requirements for exception nine.

Finally, under exception ten, for marriages entered into on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of death benefits.  38 C.F.R. § 3.55(a)(10) (2011).  Here, although the appellant was over the age of 57 at the time of both of her marriages subsequent to the Veteran's death, both the subsequent marriages took place prior to January 1, 2004.  Thus, the appellant does not meet the requirements for exception ten.

The facts in this case are not in dispute.  The appellant qualified as the surviving spouse of the Veteran for VA purposes at the time of his death in February 1986.  The appellant, however, remarried on May 23, 1991, with a divorce on August 12, 1997, and remarried again on April 16, 2000, with a divorce on November 22, 2003.  Despite the fact that the appellant is not currently married, she is no longer considered the surviving spouse of the Veteran as the result of her first remarriage.  No legal exception is applicable here that would allow the claimant to receive benefits.

There is no allegation or evidence that any of the exceptions listed in 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55 apply.  Therefore, the appellant's remarriages preclude her recognition as the Veteran's surviving spouse for the purposes of the death benefits that she seeks.  Consequently, recognition of the appellant as the Veteran's surviving spouse is precluded by law.  Therefore, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, death pension, and accrued benefits is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


